DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 9/2/2021 in which Applicant lists claims 1-26 as being cancelled, and claims 27-46 as being new. It is interpreted by the examiner that claims 27-46 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
The current U.S. application 17/152972 filed on 1/20/2021 is the earliest filed application that discloses all of the limitations in claim 46, and therefore is the earliest priority date given for the instant application. Specifically, only the current claim 46 provides mention of “or a combination thereof” wherein one or more supplementary light sources are directed towards a combination of the light harvester and coupled to the light transmitter.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 6/23/2021, 11/3/2021, 12/2/2021, 1/31/2022 and 5/16/2022 were considered.
The information disclosure statement filed 9/7/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed through information referred to therein has not been considered. Specifically, only the search report for foreign patent document citation number 005 to WO 0235193 A3 was provided with the 9/7/2021 IDS, and the citation is a duplicate citation of the same reference from the IDS dated 6/23/2021. Therefore, this reference has been considered as part of the 6/23/2021 IDS and has been considered as part of the 9/7/2021 IDS.
Specification
The abstract of the disclosure is objected to because the paragraph number at the beginning of the abstract should be removed.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for element “d.” in claim 46 “or a combination thereof” wherein one or more supplementary light sources are directed towards a combination of the light harvester and coupled to the light transmitter.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 30 and 34-35 are objected to because of the following informalities:
In claim 30, “comprises results in diffusing” should be corrected; and
In claim 34, “dispersing re-radiating” should be corrected.
Appropriate correction is required.
Claim 35 is objected to for inheriting the same informalities through their dependency from claim 34.
Claim Interpretation
It is noted that adjusting a “quality” of light is being interpreted as modifying the wavelength and/or intensity of a spectrum of light. Additionally, it is noted that light that is diffused/scattered/dispersed, reflected, or otherwise redirected is interpreted as being “re-radiated”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “light being diffused, dispersed and re-radiated”.  There is insufficient antecedent basis for this limitation in the claim.
In claim 37, the language “configuring the light collector with a large light source collection angle…such that a collection efficiency of the light collector is not sensitive to a change in position of the sun”, uses the relative terms “large light source collection angle” and “is not sensitive to” which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, there is no standard provided in the specification to define what angle is a sufficiently “large” collection angle and what is considered to be “not sensitive to”. As such, the metes and bounds of the claimed limitation cannot be discerned. For the purpose of this examination it is interpreted that “configuring the light collector with a large light source collection angle…such that a collection efficiency of the light collector is not sensitive to a change in position of the sun” is taught by a method/apparatus that collects light over the full course of the day without the need for solar tracking or adaptive systems.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-32, 34-36, 38-40, 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, U.S. Patent Number 4,969,288, of record (hereafter Mori) in view of Sokhi, U.S. Patent Application Publication Number 2016/0302367 A1 (hereafter Sokhi) and Callaway, U.S. Patent Application Publication Number 2011/0265378 A1, of record (hereafter Callaway).
Regarding claims 27, 34, 40 and 42, Mori discloses a method for delivering light to an inner canopy of a plant and thereby modifying growth and development of the plant (see at least figures 1-5 and the abstract), the method comprising the steps of:
a. a light harvester for collecting and concentrating light source energy from a light source above and outside of an inner canopy of the plant (see at least element 10, as well as column 3, lines 8-41);
b. a light transmitter for conducting said light source energy through an outer canopy of the plant to the inner canopy of the plant (see at least elements 30 and 31, as well as column 4, line 57 through column 5, line 13); and
c. dispersing said light source energy into a portion of the plant's inner canopy, thereby stimulating and modifying the growth and development of the plant (see at least figure 5, element 32, as well as column 4, line 57 through column 5, line 13).
Mori does not specifically disclose that the light delivered from a light source above and outside of an inner canopy of the plant, through an outer canopy of the plant to the inner canopy of the plant, to the inner canopy of the plant is diffused light, provided by a diffuser within an inner canopy of the plant.
However, Sokhi teaches a device/method for collecting light source energy from above and outside of an inner canopy of a plant, conducting the light source energy via an internally reflective light transmitter through an outer canopy of the plant, and dispersing/diffusing/re-radiating said light source energy (see at least figures 1-2, elements 101, 102, 101(A), as well as paragraphs [0020], [0034], [0036], [0038]-[0040] of Sokhi).
Additionally, Callaway teaches a light harvester for collecting photosynthetically and photomorphogenetically effective solar light energy from a light source above and outside of an inner canopy of the plant, and re-radiating the light energy upward onto an underside of the inner canopy of the plant through diffusion (see at least elements 100, 101, 105, 111, 207 and 802, as well as the abstract and paragraphs [0009], [0011], [0013], [0025]-[0027], [0030]-[0031], [0040]-[0041], [0052] of Callaway).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Mori to include the teachings of Sokhi and Callaway so that the light may be delivered from a light source above and outside of an inner canopy of the plant, through an outer canopy of the plant, and to the inner canopy of the plant as diffused light, provided by a diffuser within an inner canopy of the plant, for the purpose of providing diffuse illumination more uniformly to a larger desired region of the plant (see at least paragraphs [0040] and [0052] of Callaway).
Regarding claims 28, 31 and 43, Mori further does not specifically disclose spectrally modifying said light source energy, wherein spectrally modifying said light source energy comprises rejecting light having one or more wavelengths.
However, Callaway further teaches that the light harvester includes a filter or spectrally modifying said light source energy by rejecting light having one or more wavelengths (see at least paragraphs [0030]-[0031] of Callaway).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Mori, Sokhi and Callaway to include the further teachings of Callaway so that the collected light source energy is spectrally modified by a filter to reject light having one or more wavelengths, for the purpose of using a well-known technique, e.g. filtering, such that only preferred wavelength of light are transmitted to the plant for desired purposes of growth and development.
Regarding claims 29 and 44, Mori further does not specifically disclose that spectrally modifying said light source energy comprises adjusting a relative quantity of one or more of ultraviolet (UV), blue, yellow, red, and far-red light.
However, Callaway further teaches that the light harvester includes reflecting a desired filtered wavelength such as red (see at least paragraphs [0030]-[0031] of Callaway).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Mori, Sokhi and Callaway to include the further teachings of Callaway so that spectrally modifying said light source energy comprises adjusting a relative quantity of one or more of ultraviolet (UV), blue, yellow, red, and far-red light, for the purpose directing only preferred wavelengths of light to the plant for desired purposes of growth and development.
Regarding claims 30 and 45, Mori further does not specifically disclose that spectrally modifying said light source energy comprises diffusing, dispersing and re-radiating said light source energy with an adjusted relative quantity of light having one or more wavelengths from about 400 nm to about 700 nm.
However, Callaway further teaches that the light harvester includes reflecting a desired filtered wavelength such as red (see at least paragraphs [0030]-[0031] of Callaway).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Mori, Sokhi and Callaway to include the further teachings of Callaway so that spectrally modifying said light source energy comprises diffusing, dispersing and re-radiating said light source energy with an adjusted relative quantity of light having one or more wavelengths from about 400 nm to about 700 nm, for the purpose directing only preferred wavelengths of light to the plant for desired purposes of growth and development.
Regarding claim 32, at least Mori further discloses that the light source energy comprises solar light (see at least the abstract of Mori).
Regarding claim 35, it is interpreted that the re-radiated light of Mori would direct at least some light upward into the underside of the inner canopy of the plant, but Mori does not explicitly disclose that said light source energy is directed upward into an underside of the inner canopy.
However, Callaway teaches that the light harvester for collecting photosynthetically and photomorphogenetically effective solar light energy from a light source above and outside of an inner canopy of the plant, re-radiates the light energy upward onto an underside of the inner canopy of the plant (see at least elements 100, 101, 105, 111, 207 and 802, as well as the abstract and paragraphs [0009], [0011], [0013], [0025]-[0027], [0030]-[0031], [0040]-[0041], [0052] of Callaway).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Mori in view of Sokhi and Callaway to include the further teachings of Callaway so that the light may be delivered from a light source above and outside of an inner canopy of the plant, through an outer canopy of the plant, and delivered upward to the inner canopy of the plant, for the purpose of providing illumination to a desired region of the plant to stimulate plant growth (paras. [0024]-[0027] of Callaway).
Regarding claim 36, Mori in view of Sokhi and Callaway discloses providing:
a. a light collector at least partially positioned adjacent to or above the plant, for said collecting and concentrating said light source energy (see at least element 10 of Mori, and element 101 of Sokhi, as well as the combination set forth above), and
b. a light transmitter for conducting said light source energy from said light collector to the inner plant canopy (see at least elements 30 and 31 of Mori, and element 102 of Sokhi, as well as the combination set forth above).
Regarding claims 38-39, at least Mori and Callaway appear to disclose attaching the light transmitter to an infrastructure supporting the plant (see at least elements 30, 33 and 42 of Mori; and elements 101, 104, 311 and paragraphs [0032], [0044]-[0045] of Callaway, as well as the combination set forth above).
Mori in view of Sokhi and Callaway does not appear to explicitly mention that the infrastructure supporting the plant comprises a trellis.
However, Callaway further teaches that the plant support structures can include, but are not limited to, stakes, rebar, plant/vegetable cages, some other form of scaffolding, or the like which can provide support to the plant as it grows (i.e. a trellis; paras. [0032], [0045] of Callaway).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Mori, Sokhi and Callaway to include the further teachings of Callaway so that the light transmitter is attached to an infrastructure supporting the plant, wherein the infrastructure supporting the plant comprises a trellis, for the purpose of using a trellis, a known type of plant support scaffolding, as the support for the light transmitter such that the light transmitter is provided at a desired location with respect to the plant.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, U.S. Patent Number 4,969,288, of record (hereafter Mori) in view of Sokhi, U.S. Patent Application Publication Number 2016/0302367 A1 (hereafter Sokhi) and Callaway, U.S. Patent Application Publication Number 2011/0265378 A1, of record (hereafter Callaway) as applied to at least claim 27 above, and further in view of Chu, U.S. Patent Application Publication Number 2009/0021934 A1, of record (hereafter Chu).
Regarding claim 33, Mori does not specifically disclose that the amount and spectrum of light being diffused, dispersed and re-radiated to the plant is provided by a supplemental light source.
However, Chu teaches an optical illumination system/method for harvesting/collecting light with a light concentrator (see at least figure 1, elements 4 and 41 of Chu), transmitting the light with a light transmitter (see at least figure 1, elements 5 and 51 of Chu), and delivering the light as diffused light (see at least figure 1, element 6 of Chu), wherein the collected light may be both sunlight and one or more supplementary light sources which are directed towards the light harvester (see at least figures 1-4, elements 1 and 2 of Chu).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Mori, Sokhi and Callaway to include the teachings of Chu so that the amount and spectrum of light being diffused, dispersed and re-radiated to the plant is provided by a supplemental light source, for the purpose of providing sufficient illumination even when light from a natural light source is insufficient (see at least paragraph [0026] of Chu).

Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, U.S. Patent Number 4,969,288, of record (hereafter Mori) in view of Sokhi, U.S. Patent Application Publication Number 2016/0302367 A1 (hereafter Sokhi) and Callaway, U.S. Patent Application Publication Number 2011/0265378 A1, of record (hereafter Callaway) as applied to at least claims 27 and 40 above, and further in view of Yoshino, U.S. Patent Number 6,037,535, of record (hereafter Yoshino).
Regarding claims 37 and 41, Mori discloses that the light source energy comprises solar light (see at least the abstract of Mori).
Mori does not specifically disclose configuring the light collector with a large light source collection angle, such that a collection efficiency of the light collector is not sensitive to a change in position of the sun, wherein the light harvester collects light over the full course of the day without the need for solar tracking or adaptive systems.
However, Yoshino teaches a sunlight collection method/apparatus for concentrating/collecting solar light, and transmitting the solar light for plant cultivation (see at least column 1, lines 4-8 of Yoshino), wherein the concentrator of Yoshino has a sufficiently large light source collection angle wherein the light harvester collects light over the full course of the day without the need for solar tracking or adaptive systems (see at least column 1, line 66 through column 2, line 37 of Yoshino).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Mori, Sokhi and Callaway to include the teachings of Yoshino so that the light collector is configured with a large light source collection angle, such that a collection efficiency of the light collector is not sensitive to a change in position of the sun, wherein the light harvester collects light over the full course of the day without the need for solar tracking or adaptive systems, for the purpose of simplifying the method/apparatus by having sufficient solar light gathering and receiving capabilities without the need to include a sun tracking system.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, U.S. Patent Number 4,969,288, of record (hereafter Mori) in view of Sokhi, U.S. Patent Application Publication Number 2016/0302367 A1 (hereafter Sokhi), Callaway, U.S. Patent Application Publication Number 2011/0265378 A1, of record (hereafter Callaway) and Chu, U.S. Patent Application Publication Number 2009/0021934 A1, of record (hereafter Chu).
Regarding claim 46, Mori discloses a device for delivering light to an inner canopy of a plant and thereby modifying growth and development of the plant (see at least figures 1-5 and the abstract), the device comprising:
a. a light harvester for collecting and concentrating photosynthetically and photomorphogenetically effective solar light energy from a light source above and outside of an inner canopy of the plant (see at least element 10, as well as column 3, lines 8-41);
b. a light transmitter in optical communication with the light harvester for conducting the light source energy from the light harvester to the plant’s inner canopy (see at least elements 30 and 31, as well as column 4, line 57 through column 5, line 13). 
It is interpreted/understood that the optical conductor cable (30) and optical fibers (31) are internally reflective, but Mori does not specifically disclose that the light transmitter is internally reflective.
However, Sokhi teaches a device/method for collecting light source energy from above and outside of an inner canopy of a plant, conducting the light source energy via an internally reflective light transmitter through an outer canopy of the plant, and dispersing/diffusing/re-radiating said light source energy (see at least figures 1-2, elements 101, 102, 101(A), as well as paragraphs [0020], [0034], [0036], [0038]-[0040] of Sokhi).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the device of Mori to include the teachings of Sokhi so that the light transmitter is internally reflective, for the purpose of using a well-known technique to conduct the light source energy from the light harvester, which collects light from above and outside of an inner canopy of the plant, through the outer canopy of the plant to the inner canopy of the plant, while having a reasonable expectation for success.
Mori further does not specifically disclose a filter disposed with the light harvester, the light transmitter, or a combination thereof.
However, Callaway teaches a light harvester for collecting photosynthetically and photomorphogenetically effective solar light energy from a light source above and outside of an inner canopy of the plant, and re-radiating the light energy upward onto an underside of the inner canopy of the plant (see at least elements 100, 101 and 105, as well as paragraphs [0025]-[0027], [0030]-[0031] and [0041] of Callaway), wherein the light harvester includes a filter (see at least paragraphs [0030]-[0031] of Callaway).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the device of Mori and Sokhi to include the teachings of Callaway so that a filter may be disposed with the light harvester, the light transmitter, or a combination thereof, for the purpose of using a well-known technique, e.g. filtering, such that only preferred wavelength of light are transmitted to the plant for desired purposes of growth and development.
Mori further discloses that the light concentrated by the lens and into the optical conductor cable may be solar rays or artificial light rays (see at least column 3, lines 42-66 of Mori), but Mori does not specifically disclose one or more supplementary light sources directed towards the light harvester, coupled to the light transmitter, or a combination thereof.
However, Chu teaches an optical illumination system/method for harvesting/collecting light with a light concentrator (see at least figure 1, elements 4 and 41 of Chu), transmitting the light with a light transmitter (see at least figure 1, elements 5 and 51 of Chu), and delivering the light as diffused light (see at least figure 1, element 6 of Chu), wherein the collected light may be both sunlight and one or more supplementary light sources which are directed towards the light harvester (see at least figures 1-4, elements 1 and 2 of Chu).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the device of Mori, Sokhi and Callaway to include the teachings of Chu so that the collected light may include light from both natural and artificial sources, including one or more supplementary light sources directed towards the light harvester, coupled to the light transmitter, or a combination thereof, for the purpose of providing sufficient illumination even when light from a natural light source is insufficient (see at least paragraph [0026] of Chu).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40 and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 24, 25 and 27  of copending Application No. 16/526790 (pertaining to US 2020/0045895 A1, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of copending Application No. 16/526790.
Regarding claim 40 of the instant application, all of the claimed limitations are set forth in claims 1 and 24 of copending Application No. 16/526790.
Regarding claim 43 of the instant application, all of the claimed limitations are set forth in claims 1 and 24 of copending Application No. 16/526790.
Regarding claim 44 of the instant application, all of the claimed limitations are set forth in claims 1, 24 and 25 of copending Application No. 16/526790.
Regarding claim 45 of the instant application, all of the claimed limitations are set forth in claims 1, 24 and 27 of copending Application No. 16/526790.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-32, 34, 36-38, 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 12-15 and 20 of U.S. Patent No. 10,132,457 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application are merely broader than or an obvious variation of the claims of U.S. Patent No. 10,132,457 B2.
Regarding claim 27 of the instant application, all of the claimed limitations are set forth in claim(s) 12 of U.S. Patent No. 10,132,457 B2.
Regarding claim 28 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 14 of U.S. Patent No. 10,132,457 B2.
Regarding claim 29 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 14 of U.S. Patent No. 10,132,457 B2.
Regarding claim 30 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 14 of U.S. Patent No. 10,132,457 B2.
Regarding claim 31 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 13 of U.S. Patent No. 10,132,457 B2.
Regarding claim 32 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 20 of U.S. Patent No. 10,132,457 B2.
Regarding claim 34 of the instant application, all of the claimed limitations are set forth in claim(s) 12 of U.S. Patent No. 10,132,457 B2.
Regarding claim 36 of the instant application, all of the claimed limitations are set forth in claim(s) 12 of U.S. Patent No. 10,132,457 B2.
Regarding claim 37 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 20 of U.S. Patent No. 10,132,457 B2.
Regarding claim 38 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 15 of U.S. Patent No. 10,132,457 B2.
Regarding claim 40 of the instant application, all of the claimed limitations are set forth in claim(s) 12 of U.S. Patent No. 10,132,457 B2.
Regarding claim 41 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 20 of U.S. Patent No. 10,132,457 B2.
Regarding claim 42 of the instant application, all of the claimed limitations are set forth in claim(s) 12 of U.S. Patent No. 10,132,457 B2.
Regarding claim 43 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 13, or 12 and 14 of U.S. Patent No. 10,132,457 B2.
Regarding claim 44 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 14 of U.S. Patent No. 10,132,457 B2.
Regarding claim 45 of the instant application, all of the claimed limitations are set forth in claim(s) 12 and 14 of U.S. Patent No. 10,132,457 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/27/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872